Citation Nr: 1716083	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on unemployability (TDIU) for the period prior to July 14, 2011.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to October 2000 and from December 2003 to August 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California respectively.  

This appeal was previously before the Board in September 2012.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In an August 2013 rating decision, service connection was granted and separate 20 percent ratings assigned for peripheral neuropathy of the right and left upper extremities, effective from July 14, 2011.  As a result of that decision, the Veteran has a combined evaluation for compensation of 100 percent from July 14, 2011.  The claim for TDIU arose as part of a claim for increased rating that was pending prior to that date.  Although the issue of entitlement to TDIU after July 14, 2011 is moot, entitlement for the period prior to that date is still for consideration.  Thus, the issue is as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to TDIU was most recently before the Board in September 2012 when it was remanded for a VA examination and opinion as to whether the Veteran's service-connected disabilities render her unemployable.  After the VA examination was obtained the RO was instructed to readjudicate the Veteran's claim and provided her with a supplemental statement of the case. 

Since the September 2012 Board remand the Veteran was provided with a July 2013 VA examination for her service-connected diabetes mellitus and peripheral neuropathies.  The examiner concluded that these service-connected disabilities did not prevent the Veteran from obtaining employment.  However, a VA examination for all of the Veteran's service-connected disabilities present prior to July 14, 2011, and an opinion as to whether those disabilities collectively or individually rendered the Veteran unable to find and maintain substantial gainful employment was not obtained.  Moreover, a statement of the case for the issue on appeal was not issued prior to the Veteran's claim being recertified to the Board.  Thus, the Veteran's claim must be remanded again in order to comply with the Board's September 2012 remand instructions.  Stegall, supra.  

Additionally, the Veteran has not yet completed a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.  The Veteran should be given an opportunity to complete one in order to ascertain her employment history for the period on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with a VA Form 21-8940 Application for Increased Compensation Based on Unemployability and asked to report her employment status prior to July 14, 2011.  

2.  After the completion of step one obtain a retrospective opinion regarding whether the Veteran's service-connected disabilities affected her ability to work prior to July 14, 2011 by assessing her occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (headaches; bilateral lower extremity peripheral neuropathy; diabetes mellitus, type II; lumbosacral strain; posttraumatic stress disorder; and hemorrhoids) prior to July 14, 2011.

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development sough above is completed, the RO should review the record and adjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




